NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL ACHIEVES RECORD HEADLINE AND CORE EARNINGS FOR 2010 LATROBE, PA, February 9, 2011 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the year ended December 31, 2010. The Company earned $5,501,000 (or $1.92 per average share outstanding) compared to $5,129,000 (or $1.79 per average share outstanding) in 2009. Earnings for the fourth quarter of 2010 were $1,378,000 (or $.48 per average share outstanding) compared to $1,533,000 (or $.54 per average share outstanding) for the same period in 2009. Gregg E. Hunter, President and Chief Executive Officer noted, “Year-end 2010 post-tax net income increased $372,000, or 7.25%, to $5,501,000.This earnings achievement for 2010 represents all-time record headline and core earnings for the Company following the previous record core earnings generated in 2009.Recent sequential year-end post-tax net income results for the Company were $5,129,000 in 2009, $4,024,000 in 2008 and $3,065,000 in 2007.The solid earnings results that have been produced throughout 2010, 2009, 2008 and 2007 were solely core earnings devoid of any material non-recurring income-enhancing items.” Mr. Hunter added, “The improved earnings of 2010 were attributable to well-above industry standard net interest margin and earning asset credit quality strength, the successful maintenance of a marginal leverage carry trade position, vastly improved tax efficiency as an ancillary benefit of that position, lessened funding reliance on interest rate sensitive non-core liabilities, proportionate and absolute growth in book capital and meaningful growth in the most valuable less interest rate sensitive core deposit categories.All of the aforementioned has enabled the Company to fortify its capital base exclusively via non-dilutive retained earnings. Capital has been materially strengthened in this manner over the past several years. The Company remains well-positioned to successfully weather uncertain economic times and to maintain its very attractive quarterly cash dividend payments to its common stock shareholders.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community-banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. ### COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except per share data) December 31 December 31 ASSETS Cash and due from banks on demand $ $ Interest bearing deposits with banks 16 Total cash and cash equivalents Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Other liabilities Total liabilities Shareholders' equity: Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953 shares outstanding in 2010 and 2009. Retained earnings Accumulated other comprehensive income Less treasury stock, at cost, 739,047 shares in 2010 and 2009 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) For the three months ended December 31 For the twelve months ended December 31 INTEREST INCOME: Interest and fees on loans $ Interest and dividends on securities: Taxable Exempt from federal income taxes Other - - 2 3 Total Interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 27 47 Interest on long-term borrowings 60 60 Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts Other service charges and fees Income from investment in life insurance Other income 48 77 Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy expense Furniture and equipment Pennsylvania shares tax Legal and professional 83 37 FDIC Insurance expense 86 90 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ Average Shares Outstanding Earnings Per Share $ $ $ $
